Managed by Friess Associates, LLC Quarterly Report June 30, 2007 Dear Fellow Shareholders: With few surprises on the macro front, individual companies supplied the bulk of the June quarter’s market-moving news. The Brandywine Funds enjoyed their best quarterly returns in nearly two years. Brandywine Fund grew 9.60 percent in the June quarter, leading gains in the Russell 3000 and Russell 3000 Growth Indexes of 5.77 and 6.84 percent. Brandywine Blue Fund rose 8.81 percent as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes added 6.28, 5.90 and 6.86 percent. June-quarter performance helped bring the Brandywine Funds into double-digit territory on a year-to-date basis. Brandywine grew 12.83 percent this year through June 30, surpassing returns in the Russell 3000 and Russell 3000 Growth Indexes of 7.11 and 8.22 percent. Brandywine Blue Fund posted an 11.39 percent return in the first six months of the year, while the S&P 500, Russell 1000 and Russell 1000 Growth Indexes gained 6.96, 7.18 and 8.13 percent. Macro issues that at times threatened the market’s mood in the June quarter were familiar, including housing-related woes and a surge in oil prices. There was even another drop in Chinese stocks like there was in the March quarter. In the end, investors digested these issues as more of the same. Operational strength invited share-price growth in the June quarter. Few companies demonstrated that relationship better than McDermott International, the biggest contributor to Brandywine’s performance. We added McDermott to the portfolio two years ago in April and, despite posting torrid earnings growth since then, the company showed no signs of wear in the June quarter. Wall Street predicted McDermott would report March-quarter earnings of $0.75 a share. Instead, McDermott earned $1.38, representing 118 percent year-over-year growth. Brandywine Brandywine Blue Cumulative Total Return % Change % Change Quarter 9.60 8.81 One Year 21.02 19.99 Five Years 77.13 83.84 Ten Years 121.43 130.53 Inception 1,535.74 * 773.58 ** Annualized Total Return Five Years 12.11 12.95 Ten Years 8.27 8.71 Inception 13.88 * 14.07 ** *12/30/85**1/10/91 Expense Ratio*** Brandywine 1.08 % Brandywine Blue 1.10 % ***As stated in the Prospectus dated January 31, 2007 Performance data quoted represent past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. McDermott followed that earnings report, released on May 7, with a string of announcements that ran into the June quarter’s final days. Its oil and gas unit won a major offshore construction contract with the Saudi national oil company and pipeline projects in Vietnam and Qatar. The company’s other businesses, power generation and government operations, also announced new deals. These opportunities are in addition to the $7.9 billion in backlogged business McDermott had at the end of March, up 34 percent from a year ago. While every economic sector represented in the Brandywine portfolio was a positive influence for the quarter, holdings from the industrial sector, including McDermott, were the strongest contributors on an absolute and relative basis. Precision Castparts (both Funds) and holdings unique to Brandywine Blue, including Fluor Corp., Deere & Co. and Emerson Electric, helped make the industrial sector a notable positive influence for Brandywine Blue as well. Deere beat earnings estimates by 12 percent with 25 percent April-quarter earnings growth as demand for food, feed and fuel drove agricultural equipment sales. Asian economic growth is bolstering demand for food crops and animal feed at the same time production of alternative fuels is consuming more corn and other crops. The USDA’s corn acreage report released on June 29 showed the most planted acres since 1944. Partly influenced by the same trend, holdings from the materials sector contributed most to Brandywine Blue’s results versus large-cap benchmarks. The Mosaic Co. (Brandywine Blue), which makes fertilizer and feed products, and Lyondell Chemical (both Funds), which makes basic chemicals and refines heavy crude oil, were the first- and third-largest contributors to Brandywine Blue’s total gains. Materials sector holdings played a supportive but less pronounced role for Brandywine. Technology holdings, which comprised the largest percentages of assets in the Brandywine Funds, contributed significantly to performance, particularly in Brandywine. Brandywine held aQuantive in May when Microsoft agreed to buy the digital marketing service provider for $6 billion, representing an 85 percent premium. Tech standouts that were common to Brandywine and Brandywine Blue, including Oracle, Hewlett-Packard and Autodesk, reflected the relationship between earnings results and share prices that was a defining theme for the quarter. Oracle, Hewlett-Packard and Autodesk reported earnings growth for their most recently completed quarters of 28, 30 and 38 percent. NVIDIA, also in both Funds, was an especially encouraging beneficiary of the market’s keen focus on earnings. NVIDIA declined in the March-quarter as investors speculated that an Advanced Micro Devices (AMD) acquisition spelled trouble for NVIDIA. Since AMD’s target was an Intel supplier, we stuck with NVIDIA as our research showed that the acquisition created opportunity for NVIDIA to expand its relationship with Intel. NVIDIA shares took off after the company reported expectation-beating earnings growth of 45 percent for the April quarter, turning NVIDIA from one of the March quarter’s biggest detractors into one of the June quarter’s major contributors. Holdings sensitive to consumer discretion added to Brandywine’s absolute return, but detracted from performance versus benchmarks because the Fund’s consumer-related companies didn’t keep up with the rest of the market. Brandywine Blue’s two holdings in the consumer staples sector posted single-digit declines, weighing on absolute and relative results. In both Funds, consumer-related companies comprised smaller percentages of assets than their representation in benchmarks, mitigating their influence. For more information on holdings that influenced June-quarter performance, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. After a drop in Chinese stocks sparked a brief scare here in the March quarter, the U.S. stock market rebounded in encouraging fashion. Companies that executed on the earnings front attracted rewards. That trend carried on throughout the just-completed June quarter. There are always reasons for the market to swing from day to day, but we believe the conditions that have promoted a mostly rational environment so far this year still exist as we begin the September quarter. We’re working hard to ensure your portfolios continue to hold companies that demonstrate the kind of earnings strength that rational investors can’t ignore. Thanks for your confidence in our company-by-company approach and the team that implements it on your behalf! Bill D’Alonzo Brandywine Funds President July 6, 2007 2 Brandywine Fund Percent Change in Top Ten Holdings From Book Cost 1. Oracle Corp. +13.5 % 6. Hewlett-Packard Co. +32.1 % 2. Comcast Corp. +31.4 % 7. Cisco Systems Inc. +4.0 % 3. Precision Castparts Corp. +230.1 % 8. Apple, Inc. +0.5 % 4. Thermo Fisher Scientific, Inc. +34.5 % 9. Rockwell Collins, Inc. +31.4 % 5. McDermott International, Inc. +271.3 % 10. Harris Corp. +38.2 % Earnings Growth Your Companies’ Market Capitalization Top Ten Industry Groups 3 Brandywine Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move McDermottInternational, Inc. $67.5 68.3 March-quarter earnings grew 118 percent, beating estimates by 84 percent. Substantial backlogged business, up 34 percent from the year-ago period, results from project wins for offshore processing plants and undersea pipelines, new power generation plants and long-term government projects at nuclear sites. PrecisionCastparts Corp. $28.9 10.5 The manufacturer of complex metal castings and forgings for aerospace and industrial applications grew March-quarter earnings 89 percent, marking the sixth consecutive quarter the company topped estimates. Revenues grew 62 percent as robust demand from commercial aerospace and industrial gas turbine customers drove results. Recent acquisitions are making incremental contributions to sales and earnings. Lyondell Chemical Co. $26.1 23.7 Climbing output at its Houston oil refinery, which has the ability to refine high-margin heavy crude, helped Lyondell grow March-quarter revenues 22 percent to $5.8 billion. High global demand and low inventory levels are pushing up margins for those able to handle heavy crude. Also, a wealthy investor purchased an option to buy 8 percent of the company from Occidental Petroleum, removing the overhang of Occidental as a potential seller and putting Lyondell in play as a potential buyout target. Oracle Corp. $17.8 8.7 The developer of database management systems and enterprise software topped May-quarter earnings estimates with 28 percent growth. Revenue jumped 24 percent. Oracle gained market share in its core database and application software markets. Its new “11G” database product is expected to offer superior performance and more attractive pricing than competing products. BE Aerospace, Inc. $15.6 30.3 March-quarter earnings doubled to $0.40 per share, topping estimates by 25 percent. A strong new order cycle for business and commercial aircraft as well as robust demand for international premium-class cabin retrofits are driving results. The company is aggressively taking market share in the premium seating market, where its stake is approaching 60 percent. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move Yahoo! Inc. $21.5 12.2 Despite the successful launch of a new search platform dubbed Panama, which serves up ads in a new order and is expected to increase pay-per-click revenue, March-quarter results fell short of expectations. We sold Yahoo! during the quarter on concerns that decelerating display advertising revenue could continue following Google’s acquisition of DoubleClick. Urban Outfitters, Inc. $5.9 5.3 The specialty apparel retailer grew April-quarter earnings 42 percent. Shares reflected concerns that results for the company’s Urban division could offset a promising turnaround in its Anthropologie chain of stores. We believe the company’s overall sales are tracking on plan and expect comparisons to strengthen in the months ahead. CheckFree Corp. $5.6 7.0 The provider of software that runs Internet banking services for financial institutions grew March-quarter earnings 14 percent, but shares fell as investors expressed disappointment with a sporadic recovery in bill payment growth rates. We sold CheckFree during the quarter to fund an idea with greater near-term earnings visibility. AmericanCommercial Lines Inc. $4.8 21.8 March-quarter earnings grew 11 percent, topping estimates. The operator and manufacturer of river barges gave up ground as management reined in overly optimistic forecasts regarding spot grain rates and the speed of a turnaround for the company’s manufacturing division. We sold American Commercial Lines during the quarter to fund an idea with better near-term visibility. RTI InternationalMetals, Inc. $4.2 17.2 The manufacturer and distributor of titanium products grew March-quarter earnings 110 percent. While RTI continues to benefit from increased demand for titanium products from the commercial and military aerospace markets, earnings were slightly disappointing due to underperformance in the company’s distribution segment. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc. Statement of Net Assets June 30, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 98.8% (a) CONSUMER DISCRETIONARY Advertising - 0.1% 124,800 National CineMedia, Inc. $ 2,774,155 $ 3,495,648 Apparel Retail - 3.2% 1,617,800 Coldwater Creek Inc. 35,186,237 37,581,494 4,448,900 Urban Outfitters, Inc. 112,832,247 106,907,067 Apparel, Accessories & Luxury Goods - 3.1% 833,300 Fossil, Inc. 25,557,758 24,574,017 1,562,800 Phillips-Van Heusen Corp. 88,408,113 94,658,796 481,200 Under Armour, Inc. 22,931,922 21,966,780 Broadcasting & Cable TV - 4.1% 6,663,450 Comcast Corp. 142,622,155 187,376,214 Computer & Electronics Retail - 0.7% 814,300 GameStop Corp. 32,547,499 31,839,130 Department Stores - 0.8% 1,741,700 Saks, Inc. 35,638,485 37,185,295 Footwear - 0.3% 571,800 Iconix Brand Group, Inc. 11,178,042 12,705,396 Internet Retail - 0.3% 226,800 Priceline.com Inc. 13,628,356 15,590,232 Specialty Stores - 1.0% 847,800 Tractor Supply Co. 44,946,341 44,127,990 Tires & Rubber - 0.1% 170,800 Goodyear Tire & Rubber Co. 5,636,400 5,937,008 Total Consumer Discretionary 573,887,710 623,945,067 This sector is 8.7% above your Fund’s cost. CONSUMER STAPLES Drug Retail - 2.8% 3,528,900 CVS Caremark Corp. 132,314,391 128,628,405 Personal Products - 0.9% 682,300 Bare Escentuals, Inc. 23,592,116 23,300,545 121,100 Chattem, Inc. 7,519,368 7,675,318 513,500 Nu Skin Enterprises, Inc. 8,955,799 8,472,750 Total Consumer Staples 172,381,674 168,077,018 This sector is 2.5% below your Fund’s cost. ENERGY Oil & Gas Equipment & Services - 1.1% 322,100 Dril-Quip, Inc. 15,713,099 14,478,395 489,100 Newpark Resources, Inc. 3,941,314 3,790,525 557,600 Oceaneering International, Inc. 21,906,688 29,352,064 Oil & Gas Exploration & Production - 1.5% 1,621,700 Cabot Oil & Gas Corp. 50,293,923 59,808,296 300,400 Petrohawk Energy Corp. 4,426,768 4,764,344 96,400 Swift Energy Co. 4,091,402 4,122,064 Total Energy 100,373,194 116,315,688 This sector is 15.9% above your Fund’s cost. FINANCIALS Asset Management & Custody Banks - 0.5% 922,400 Invesco PLC - SP-ADR 22,574,103 23,844,040 Multi-line Insurance - 1.3% 1,826,300 HCC Insurance Holdings, Inc. 57,799,488 61,016,683 Property & Casualty Insurance - 0.0% 20,900 ProAssurance Corp. 1,024,450 1,163,503 Real Estate Investment Trusts - 0.0% 34,900 DiamondRock Hospitality Co. 677,004 665,892 Total Financials 82,075,045 86,690,118 This sector is 5.6% above your Fund’s cost. HEALTH CARE Health Care Equipment - 0.4% 186,200 American Medical Systems Holdings, Inc. 3,219,054 3,359,048 171,300 Gen-Probe Inc. 9,654,472 10,349,946 273,600 Thoratec Corp. 5,254,201 5,031,504 Health Care Services - 0.1% 142,000 AMN Healthcare Services, Inc. 3,317,787 3,124,000 Life Sciences Tools & Services - 6.0% 996,300 Covance Inc. 58,354,787 68,306,328 3,254,600 Thermo Fisher Scientific, Inc. 125,176,979 168,327,912 598,500 Waters Corp. 36,167,109 35,526,960 Pharmaceuticals - 1.1% 407,200 Adams Respiratory Therapeutics, Inc. 17,603,440 16,039,608 133,100 K-V Pharmaceutical Co. 3,185,394 3,625,644 583,200 Perrigo Co. 11,349,344 11,419,056 484,600 Teva Pharmaceutical Industries Ltd. SP-ADR 19,532,122 19,989,750 Total Health Care 292,814,689 345,099,756 This sector is 17.9% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 11.3% 550,200 AerCap Holdings N.V. 12,992,382 17,606,400 1,625,000 BE Aerospace, Inc. 43,661,679 67,112,500 663,700 Goodrich Corp. 27,278,347 39,529,972 821,700 Hexcel Corp. 16,303,015 17,313,219 59,700 Moog Inc. 2,022,222 2,633,367 1,481,800 Precision Castparts Corp. 54,481,681 179,831,248 2,055,300 Rockwell Collins, Inc. 110,468,818 145,186,392 1,273,400 Spirit Aerosystems Holdings Inc. 35,658,298 45,906,070 Airlines - 1.3% 857,900 Copa Holdings SA 52,998,649 57,685,196 Building Products - 0.1% 60,900 NCI Building Systems, Inc. 3,044,793 3,004,197 5 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 98.8% (a) (Continued) Construction & Engineering - 1.3% 485,700 Aecom Technology Corp. $ 9,739,482 $ 12,050,217 700,800 Chicago Bridge & Iron Co. N.V. NYS 17,461,121 26,448,192 255,300 EMCOR Group, Inc. 15,032,805 18,611,370 Construction & Farm Machinery & Heavy Trucks - 0.9% 387,300 Bucyrus International, Inc. 18,124,078 27,413,094 624,200 Force Protection, Inc. 12,915,514 12,883,488 Diversified Commercial & Professional Services - 0.6% 153,200 IHS Inc. 5,132,200 7,047,200 145,400 Mobile Mini, Inc. 4,078,044 4,245,680 819,100 RSC Holdings, Inc. 18,020,200 16,382,000 Electrical Components & Equipment - 1.3% 234,400 GrafTech International Ltd. 3,916,654 3,947,296 1,552,100 Suntech Power Holdings Co., Ltd. ADR 42,121,608 56,605,087 Environmental & Facilities Services - 1.2% 1,159,650 Republic Services, Inc. 31,048,141 35,531,676 545,250 Waste Connections, Inc. 12,526,446 16,488,360 Human Resource & Employment Services - 0.5% 442,200 Watson Wyatt Worldwide Inc. 21,503,048 22,322,256 Industrial Conglomerates - 3.9% 142,200 3M Co. 11,968,007 12,341,538 2,000,200 McDermott International, Inc. 44,771,835 166,256,624 Industrial Machinery - 1.2% 293,200 Chart Industries, Inc. 6,230,500 8,338,608 704,200 Harsco Corp. 33,391,926 36,618,400 115,900 Valmont Industries, Inc. 8,115,410 8,432,884 Marine - 0.7% 364,700 Eagle Bulk Shipping Inc. 5,082,250 8,172,927 314,600 Kirby Corp. 11,190,655 12,077,494 567,500 Ultrapetrol Bahamas Ltd. 6,242,500 13,449,750 Office Services & Supplies - 0.2% 353,200 Interface, Inc. 5,988,237 6,661,352 Railroads - 0.2% 272,200 Genesee & Wyoming Inc. 7,296,802 8,122,448 Trading Companies & Distributors - 0.3% 220,500 WESCO International, Inc. 14,005,856 13,329,225 Total Industrials 724,813,203 1,129,585,727 This sector is 55.8% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 1.8% 116,200 Ansoft Corp. 3,274,807 3,426,738 644,800 Autodesk, Inc. 22,118,276 30,357,184 1,347,200 Nuance Communications, Inc. 14,216,791 22,538,656 1,174,680 Parametric Technology Corp. 18,305,858 25,384,835 Communications Equipment - 10.3% 166,800 Arris Group Inc. 2,938,649 2,934,012 178,700 Avocent Corp. 5,200,980 5,184,087 5,783,000 Cisco Systems Inc. 154,841,283 161,056,550 4,706,700 Corning Inc. 106,279,516 120,256,185 2,624,800 Harris Corp. 103,574,334 143,182,840 128,200 NICE Systems Ltd. SP-ADR 3,829,156 4,453,668 898,900 Polycom, Inc. 29,151,167 30,203,040 Computer Hardware - 7.1% 1,317,300 Apple, Inc. 160,012,708 160,763,292 3,619,300 Hewlett-Packard Co. 122,207,842 161,493,166 Computer Storage & Peripherals - 0.1% 167,700 Synaptics Inc. 5,229,089 6,001,983 Data Processing & Outsourced Services - 1.8% 1,498,100 Fidelity National Information Services, Inc. 56,943,394 81,316,868 Home Entertainment Software - 0.6% 1,484,000 Activision, Inc. 28,071,726 27,706,280 IT Consulting & Other Services - 1.9% 1,403,300 Accenture Ltd. 41,674,110 60,187,537 2,336,800 CGI Group Inc. 23,635,677 26,218,896 Internet Software & Services - 0.1% 277,300 Omniture, Inc. 5,220,240 6,355,716 Semiconductor Equipment - 2.9% 1,500,600 MEMC Electronic Materials, Inc. 88,265,345 91,716,672 114,800 Teradyne, Inc. 2,021,410 2,018,184 966,450 Varian Semiconductor Equipment Associates, Inc. 31,145,431 38,715,987 Semiconductors - 1.4% 634,300 ANADIGICS, Inc. 8,021,570 8,746,997 747,700 Microsemi Corp. 15,631,213 17,907,415 903,600 NVIDIA Corp. 25,377,268 37,327,716 52,400 SiRF Technology Holdings, Inc. 1,142,572 1,086,776 Systems Software - 5.0% 212,300 Macrovision Corp. 6,184,066 6,381,738 11,241,100 Oracle Corp. 195,286,514 221,562,081 Technology Distributors - 0.1% 312,300 Brightpoint, Inc. 4,520,000 4,306,617 Total Information Technology 1,284,320,992 1,508,791,716 This sector is 17.5% above your Fund’s cost. MATERIALS Aluminum - 0.3% 186,500 Kaiser Aluminum Corp. 11,438,714 13,592,120 Commodity Chemicals - 3.0% 3,669,300 Lyondell Chemical Co. 109,648,917 136,204,416 Diversified Metals & Mining - 0.4% 266,600 RTI International Metals, Inc. 13,111,669 20,093,642 6 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2007 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 98.8% (a) (Continued) Industrial Gases - 1.3% 1,244,000 Airgas, Inc. $ 54,581,442 $ 59,587,600 Metal & Glass Containers - 0.4% 521,800 AptarGroup, Inc. 17,229,014 18,555,208 Steel - 1.6% 1,444,900 Tenaris S.A.-ADR 70,188,075 70,742,304 Total Materials 276,197,831 318,775,290 This sector is 15.4% above your Fund’s cost. TELECOMMUNICATION SERVICES Integrated Telecommunication Services - 0.5% 576,200 AT&T Inc. 19,894,209 23,912,300 Wireless Telecommunication Services - 3.8% 2,643,200 Crown Castle International Corp. 91,815,822 95,868,864 271,100 NII Holdings Inc. 17,167,413 21,888,614 1,627,700 SBA Communications Corp. 49,484,388 54,674,443 Total Telecommunication Services 178,361,832 196,344,221 This sector is 10.1% above your Fund’s cost. Total common stocks 3,685,226,170 4,493,624,601 Short-Term Investments - 1.1% (a) Commercial Paper - 1.1% $ 25,000,000 Citigroup Funding Inc., due 07/02/07, discount of 5.40% 24,996,250 24,996,250 22,500,000 New Center Asset Trust, due 07/02/07, discount of 5.36% 22,496,650 22,496,650 Total commercial paper 47,492,900 47,492,900 Variable Rate Demand Note - 0.0% 1,424,066 U.S. Bank, N.A., 5.07% 1,424,066 1,424,066 Total short-term investments 48,916,966 48,916,966 Total investments $ 3,734,143,136 4,542,541,567 Cash and receivables, less liabilities - 0.1% (a) 2,813,099 Net Assets $ 4,545,354,666 Net Asset Value Per Share ($0.01 par value, 500,000,000 shares authorized), offering and redemption price ($4,545,354,666 ÷ 117,478,354 shares outstanding) $ 38.69 (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets (Nasdaq Global Select Market, Nasdaq Global Market and Nasdaq Capital Market formerly known as the Nasdaq National Market or the Nasdaq SmallCap Market) are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. ADR - American Depositary Receipts N.V. - Netherlands Antillies Limited Liability Corp. NYS - New York Registered Shares Would you like to receive emails related to your investment in Brandywine Fund or Brandywine Blue Fund? Please visit our home page at www.brandywinefunds.com and click on the “email notices” link to sign up. Subscribers will receive periodic updates regarding the availability of this and other reports on the site as well as other Fund-related information. 7 Brandywine Blue Fund Percent Change in Top Ten Holdings From Book Cost 1. Apple, Inc. +2.1 % 6. Thermo Fisher Scientific, Inc. +30.6 % 2. Cisco Systems Inc. +0.7 % 7. Oracle Corp. +10.6 % 3. CVS Caremark Corp. -3.4 % 8. Abbott Laboratories -3.5 % 4. Lyondell Chemical Co. +23.7 % 9. Rockwell Collins, Inc. +35.2 % 5. Comcast Corp. +29.6 % 10. Precision Castparts Corp. +122.7 % Earnings Growth Your Companies’ Market Capitalization Top Ten Industry Groups 8 Brandywine Blue Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move The Mosaic Co. $28.9 39.0 The producer of crop fertilizers grew February-quarter earnings to $0.10 a share from a loss of $0.19 a year ago. Corn-planted acres are expected to expand nearly 15 percent this year as farmers look to capitalize on ethanol-driven demand. Surging demand for fertilizer has resulted in near sold-out conditions in North America and has pushed prices up over 70 percent for some nutrients. NVIDIA Corp. $25.5 38.4 The manufacturer of computer chips that provide high-performance, interactive 3D graphics for personal computers and gaming consoles grew April-quarter earnings 45 percent, topping estimates. NVIDIA is receiving more business than investors expected from Intel following consolidation in the industry. The company’s new TESLA product marks a venture outside the traditional computing market into high-level computation platforms for industrial and academic customers. Lyondell Chemical Co. $21.4 23.8 Climbing output at its Houston oil refinery, which has the ability to refine high-margin heavy crude, helped Lyondell grow March-quarter revenues 22 percent to $5.8 billion. High global demand and low inventory levels are pushing up margins for those able to handle heavy crude. Also, a wealthy investor purchased an option to buy 8 percent of the company from Occidental Petroleum, removing the overhang of Occidental as a potential seller and putting Lyondell in play as a potential buyout target. Fluor Corp. $13.5 24.0 The largest publicly traded domestic engineering and construction company topped March-quarter earnings estimates. Significant order growth reflected a strong pipeline of new large projects, particularly in the oil and gas, petrochemical, mining, and power sectors. Late in the quarter, Fluor announced it was awarded a large Logistics Civil Augmentation Program (LOGCAP) IV contract by the U.S. Army, which could potentially generate upwards of $1.5 billion in annual sales over the next decade. PrecisionCastparts Corp. $12.4 15.3 The manufacturer of complex metal castings and forgings for aerospace and industrial applications grew March-quarter earnings 89 percent, marking the sixth consecutive quarter the company topped estimates. Revenues grew 62 percent as robust demand from commercial aerospace and industrial gas turbine customers drove results. Recent acquisitions are making incremental contributions to sales and earnings. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move Yahoo! Inc. $11.6 12.2 Despite the successful launch of a new search platform dubbed Panama, which serves up ads in a new order and is expected to increase pay-per-click revenue, March-quarter results fell short of expectations. We sold Yahoo! during the quarter on concerns that decelerating display advertising revenue could continue following Google’s acquisition of DoubleClick. CVS Caremark Corp. $4.0 3.4 Purchased in the second half of the quarter, the drug store operator traded marginally lower on news that it lost the mail-order portion of the Blue Cross Blue Shield Federal Employee Program contract. The loss is not expected to meaningfully impact earnings. CVS’s recent acquisition of Caremark gives it control of an estimated 25 percent of U.S. prescription volume. Seagate Technology $3.9 7.5 Shares fell on lower-than-expected March-quarter revenue, which intensified concerns related to increasing competition, potential pricing pressure and softening demand for the company’s hard drives. Your team sold Seagate in April to fund an idea with better near-term earnings prospects. Archer-Daniels-Midland Co. $3.5 4.9 The world’s largest producer of ethanol lost ground as record corn planting in the U.S. didn’t translate in lower market prices for the vegetable. Corn is a major cost input for the company’s ethanol production operations. We sold Archer-Daniels-Midland during the quarter on concerns that profit margins could be narrower than expected. Abbott Laboratories $3.0 3.3 The provider of health-care products to the consumer, pharmaceutical and medical device markets topped March-quarter earnings estimates, but shares backed off highs due to profit taking, concerns related to industry stent volumes and negative press on the company’s TriCor drug. Due diligence with cardiologists leads us to conclude the concerns are overblown. We believe the outlook for Abbott is promising given the potential for new product approvals and strengthening prescription trends. All gains/losses are calculated on an average cost basis 9 Brandywine Blue Fund Statement of Net Assets June 30, 2007 (Unaudited) Shares Cost Value (b) Common Stocks - 96.1% (a) CONSUMER DISCRETIONARY Broadcasting & Cable TV - 4.0% 3,913,650 Comcast Corp. $ 84,942,444 $ 110,051,838 Computer & Electronics Retail - 1.0% 660,400 GameStop Corp. 26,463,838 25,821,640 Consumer Electronics - 1.2% 427,400 Garmin Ltd. 31,406,611 31,614,778 Tires & Rubber - 0.1% 98,800 Goodyear Tire & Rubber Co. 3,260,400 3,434,288 Total Consumer Discretionary 146,073,293 170,922,544 This sector is 17.0% above your Fund’s cost. CONSUMER STAPLES Drug Retail - 4.1% 3,086,000 CVS Caremark Corp. 116,439,109 112,484,700 Total Consumer Staples 116,439,109 112,484,700 This sector is 3.4% below your Fund’s cost. ENERGY Coal & Consumable Fuels - 1.7% 909,000 Cameco Corp. 43,093,073 46,122,660 Oil & Gas Equipment & Services - 3.0% 1,146,000 Cameron International Corp. 64,298,714 81,904,620 Total Energy 107,391,787 128,027,280 This sector is 19.2% above your Fund’s cost. FINANCIALS Asset Management & Custody Banks - 0.6% 619,300 Invesco PLC - SP-ADR 15,174,012 16,008,905 Total Financials 15,174,012 16,008,905 This sector is 5.5% above your Fund’s cost. HEALTH CARE Biotechnology - 5.0% 1,081,200 Genzyme Corp. 68,193,873 69,629,280 1,697,000 Gilead Sciences, Inc. 57,504,793 65,792,690 Health Care Distributors - 2.4% 1,104,100 McKesson Corp. 65,944,630 65,848,524 Life Sciences Tools & Services - 5.2% 2,090,900 Thermo Fisher Scientific, Inc. 82,774,211 108,141,348 535,900 Waters Corp. 32,474,872 31,811,024 Pharmaceuticals - 5.9% 1,650,500 Abbott Laboratories 91,587,934 88,384,275 1,720,300 Teva Pharmaceutical Industries Ltd. SP-ADR 68,843,143 70,962,375 Total Health Care 467,323,456 500,569,516 This sector is 7.1% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 7.2% 351,400 Goodrich Corp. 17,024,802 20,929,384 718,300 Precision Castparts Corp. 39,149,150 87,172,888 1,247,500 Rockwell Collins, Inc. 65,161,664 88,123,400 Construction & Engineering - 2.6% 623,800 Fluor Corp. 53,531,512 69,472,606 Construction & Farm Machinery & Heavy Trucks - 2.8% 633,400 Deere & Co. 69,521,909 76,476,716 Heavy Electrical Equipment - 0.1% 81,000 ABB Ltd. SP-ADR 1,834,828 1,830,600 Industrial Conglomerates - 3.1% 574,700 3M Co. 48,040,591 49,878,213 888,900 General Electric Co. 34,130,769 34,027,092 Industrial Machinery - 2.4% 1,288,400 Dover Corp. 58,472,245 65,901,660 Total Industrials 386,867,470 493,812,559 This sector is 27.6% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 3.3% 1,460,200 Adobe Systems Inc. 60,871,893 58,627,030 643,100 Autodesk, Inc. 22,260,768 30,277,148 Communications Equipment - 6.8% 4,120,700 Cisco Systems Inc. 113,958,206 114,761,495 2,792,900 Corning Inc. 62,668,425 71,358,595 Computer Hardware - 7.2% 1,029,700 Apple, Inc. 123,020,604 125,664,588 1,588,100 Hewlett-Packard Co. 51,642,696 70,861,022 Data Processing & Outsourced Services - 2.6% 1,308,400 Fidelity National Information Services, Inc. 51,625,426 71,019,952 IT Consulting & Other Services - 1.0% 612,300 Accenture Ltd. 18,173,449 26,261,547 Internet Software & Services - 0.8% 675,900 VeriSign, Inc. 21,601,896 21,446,307 Semiconductor Equipment - 0.9% 417,200 MEMC Electronic Materials, Inc. 24,302,252 25,499,264 Semiconductors - 2.8% 1,825,200 NVIDIA Corp. 53,890,186 75,399,012 Systems Software - 3.9% 5,430,800 Oracle Corp. 96,762,419 107,041,068 Total Information Technology 700,778,220 798,217,028 This sector is 13.9% above your Fund’s cost. 10 Brandywine Blue Fund Statement of Net Assets (Continued) June 30, 2007 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 96.1% (a) (Continued) MATERIALS Commodity Chemicals - 4.1% 2,997,700 Lyondell Chemical Co. $ 89,939,662 $ 111,274,624 Fertilizers & Agricultural Chemicals - 1.7% 1,189,200 The Mosaic Co. 24,614,163 46,402,584 Steel - 3.1% 1,745,200 Tenaris S.A.- ADR 84,059,568 85,444,992 Total Materials 198,613,393 243,122,200 This sector is 22.4% above your Fund’s cost. TELECOMMUNICATION SERVICES Integrated Telecommunication Services - 1.3% 848,100 AT&T Inc. 29,383,652 35,196,150 Wireless Telecommunication Services - 4.2% 1,235,500 Crown Castle International Corp. 43,014,516 44,811,585 846,900 NII Holdings Inc. 48,000,505 68,378,706 Total Telecommunication Services 120,398,673 148,386,441 This sector is 23.2% above your Fund’s cost. Total common stocks 2,259,059,413 2,611,551,173 Short-Term Investments - 7.3% (a) Commercial Paper - 7.2 % $ 50,000,000 Citigroup Funding Inc., due 07/02/07, discount of 5.40% 49,992,500 49,992,500 22,500,000 New Center Asset Trust, due 07/02/07, discount of 5.36% 22,496,650 22,496,650 50,000,000 Countrywide Financial Corp., due 07/03/07 - 07/06/07, discount of 5.36% 49,973,945 49,973,945 25,000,000 Walt Disney Corp, due 07/03/07, discount of 5.39% 24,992,514 24,992,514 50,000,000 Kraft Foods Inc., due 07/05/07 - 07/09/07, discount of 5.36% 49,955,333 49,955,333 Total commercial paper 197,410,942 197,410,942 Variable Rate Demand Note - 0.1% 2,134,452 U.S. Bank, N.A., 5.07% 2,134,452 2,134,452 Total short-term investments 199,545,394 199,545,394 Total investments $ 2,458,604,807 2,811,096,567 Liabilities, less cash and receivables (3.4%) (a) (93,036,382 ) Net Assets $ 2,718,060,185 Net Asset Value Per Share ($0.01 par value, 100,000,000 shares authorized), offering and redemption price ($2,718,060,185÷ 76,986,644 shares outstanding) $ 35.31 (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets (Nasdaq Global Select Market, Nasdaq Global Market and Nasdaq Capital Market formerly known as the Nasdaq National Market or the Nasdaq SmallCap Market) are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. ADR-American Depositary Receipts Definitions and Disclosures The Funds’ investment objectives, risks, charges andexpenses must be considered carefullybefore investing. The prospectus contains this and other importantinformation abouttheinvestmentcompanies, and it may be obtained by calling 1-800-656-3017, or visiting www.brandywinefunds.com. Read it carefully before investing. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Funds as of 06/30/07 unless listed in the accompanying financial statements. References to the earnings growth rates of the Funds refer solely to the estimated earnings growth rates of the average investment holding of the Funds based on consensus estimates from Baseline and not to the actual performance of the Funds themselves. Baseline Financial Services, Inc. (Baseline) provides analytical information and services to the investment community. The Russell 3000, Russell 3000 Growth, Russell 1000, Russell 1000 Growth and S&P 500 Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. You cannot invest directly in an index. As of June 30, 2007, the Russell 3000 Index’s average annual total returns for 1, 5 and 10 years were 20.07, 11.53 and 7.62 percent; the Russell 3000 Growth Index’s were 18.84, 9.58 and 4.42 percent; the Russell 1000 Index’s were 20.43, 11.33 and 7.55 percent; the Russell 1000 Growth Index’s were 19.04, 9.28 and 4.39 percent; and the S&P 500 Index’s were 20.59, 10.70 and 7.13 percent. 11 Capital Gains Update . The Brandywine Funds appear likely to distribute capital gains in October. Brandywine Fund finished the June quarter with realized gains representing $3.24 per share. Brandywine Blue Fund finished with realized gains of $1.94 per share. Realized gain figures are provided to keep shareholders updated on the status of the capital gains situation as the fiscal year progresses. Gains and losses realized through the fiscal year’s end on September 30 will determine whether distributions are in order and, if so, dictate the final amounts to be distributed. IRA Investors . The annual $15 maintenance fee for shareholders invested through IRA accounts is due on November 9, 2007. For your convenience, US Bancorp will automatically deduct this amount from your IRA on the due date, or if you prefer not to have the fee swept from your account, please send a check to US Bancorp by the due date. Board of Directors Robert F. Birch William F. D’Alonzo Foster S. Friess Quentin Jackson President and Director CEO and CIO Chairman Former President and CEO New America High Income Fund Friess Associates Friess Associates Nuclear Electric Insurance Limited Stuart A. McFarland W. Richard Scarlett, III Thomas D. Wren James W. Zug Managing Partner Chairman and CEO Former Treasurer Former Senior Partner Federal City Capital Advisors, LLC United Bancorporation of Wyoming, Inc. MBNA Corporation PricewaterhouseCoopers LLP Deep Springs Capital Partners, LLC P.O. Box 4166, Greenville, DE 19807 (800) 656-3017 www.brandywinefunds.com bfunds@friess.com Investment Adviser: Friess Associates, LLC Transfer Agent: U.S. Bancorp Fund Services, LLC Investment Sub-Adviser: Friess Associates of Delaware, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Custodian: U.S. Bank, N.A. Legal Counsel: Foley & Lardner LLP Officers: Foster Friess, Founder; William D’Alonzo, Chairman and President; Lynda Campbell, Vice President and Secretary; Christopher Long, Vice President and Treasurer; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary; and Paul Robinson, Vice President Report Editor: Chris Aregood Report Staff: David Marky, Adam Rieger 12
